            xIN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MARC JACQUES,                      :
   Petitioner,                     :
                                   :     No. 1:19-cv-1454
     v.                            :
                                   :     (Judge Rambo)
WARDEN USP LEWISBURG,              :
   Respondent                      :

                               ORDER

     AND NOW, this 11th day of February 2020, in accordance with the

Memorandum accompanying this Order, IT IS ORDERED THAT:

     1. Petitioner’s petition for a writ of habeas corpus pursuant to 28 U.S.C.
        § 2241 (Doc. No. 1) is DISMISSED; and

     2. The Clerk of Court is directed to CLOSE the above-captioned case.



                                   s/Sylvia H. Rambo
                                   SYLVIA H. RAMBO
                                   United States District Judge
